Exhibit 10.2






















MULTILATERAL MANAGEMENT SERVICES AGREEMENT
 
Dated as of December 8, 2016
by and among
PATTERN ENERGY GROUP INC.,
PATTERN ENERGY GROUP LP,
and
PATTERN ENERGY GROUP 2 LP
 






US 4776729



--------------------------------------------------------------------------------






MULTILATERAL MANAGEMENT SERVICES AGREEMENT
THIS MULTILATERAL MANAGEMENT SERVICES AGREEMENT (the “Agreement”) is made as of
this 8th day of December, 2016 (the “Effective Date”), by and among PATTERN
ENERGY GROUP INC., a Delaware corporation (“PEG Inc.”), PATTERN ENERGY GROUP LP,
a Delaware limited partnership (“PEG 1”), and PATTERN ENERGY GROUP 2 LP, a
Delaware limited partnership (“PEG 2”). Each of PEG Inc., PEG 1, and PEG 2 is
referred to herein as a “Party” and collectively as the “Parties.”
WITNESSETH:
WHEREAS, PEG Inc. and PEG 1 entered into a Bilateral Management Services
Agreement, dated as of October 2, 2013 (the “Initial Agreement”), as amended by
the First Amendment to Bilateral Management Services Agreement dated as of July
3, 2015, whereby each of PEG Inc. and PEG 1 wishes to engage the other to
provide certain management services and each of PEG Inc. and PEG 1 wishes to
accept such engagement to provide such services for the benefit of the other in
accordance with the terms and conditions set forth therein;
WHEREAS, the Parties desire to amend and restate the Initial Agreement to add
PEG 2 as a party hereto;
WHEREAS, the Parties contemplate the transfer of PEG 1 employees and employees
of its subsidiaries into PEG Inc. upon the occurrence of certain events, after
which the services provided by PEG 1 will be internalized by PEG Inc. as set
forth herein; and
WHEREAS, entering into this Agreement is mutually beneficial to all Parties as
the Parties will be sharing the costs of such services and by so doing will
reduce the respective costs of each Party.
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the parties hereto, intending to be legally bound, hereby amend
and restate the Initial Agreement in its entirety and further agree as follows:
ARTICLE I.
DEFINITIONS AND USAGE
Section 1.01 Definitions. Unless the context shall otherwise require or the
express terms of this Agreement shall otherwise provide, capitalized terms used
herein shall have the following meanings:
“Affiliate” of a specified Person means any other Person that directly, or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with the Person specified.
“Agreement” is defined in the preamble.
“Effective Date” is defined in the preamble.
“Employee Reintegration” is defined in Section 6.01.
“GAAP” means generally accepted accounting principles in the United States,
consistently applied.
“NASDAQ” means the NASDAQ Global Market.
“notices” is defined in Section 12.05.
“Person” means any individual, corporation, partnership, joint venture,
association, limited liability company, joint stock company, trust,
unincorporated organization or governmental authority.
“PEG 1” is defined in the preamble.


1



--------------------------------------------------------------------------------





“PEG 1 Services” means the services set forth in Section 2.02.
“PEG 2” is defined in the preamble.
“PEG Inc.” is defined in the preamble.
“PEG Inc. Services” means the services set forth in Section 3.02.
“Reference Rate” means the rate as published, from time to time, in The Wall
Street Journal as the prime lending rate or “prime rate” plus one percent (1%).
“Reintegration Event” is defined in Section 6.01.
“Senior Officer” means an officer that has been appointed to the relevant
Party’s management committee, board or similar body charged with the management
of such Party.
“Shared PEG Executives” means the senior executives of PEG Inc. who will provide
executive management services to PEG 1 or PEG 2 in accordance with Section 3.01
and devote the percentage of time and have the responsibilities to PEG 1 or PEG
2, in each case, as set forth on Schedule 1 hereto (as such schedule may be
updated by mutual agreement of the Parties from time to time).
“Support Assets” means any asset or assets that may be reasonably necessary for
and related to the administration of PEG Inc.’s business, such as computer
hardware, software, data back-up infrastructure, facilities and any other assets
as may be reasonably determined by PEG Inc.
“Term” is defined in Section 9.01.
“Total Market Capitalization” means the aggregate value of PEG Inc.’s issued and
outstanding Class A Shares (assuming that all of PEG Inc.’s then outstanding
Class B Shares had converted into Class A Shares on a one-for­one basis prior to
such date) determined based on the daily volume weighted average price of the
Class A Shares on the NASDAQ (or the then primary securities exchange or
association or over-the­counter market on which the Class A Shares are listed
for trading).
“Trading Day” means a day on which the Class A Shares:
(i)are not suspended from trading on any national or regional securities
exchange or association or over-the­counter market at the close of business; and
(ii)    have traded at least once on the NASDAQ or the national or regional
securities exchange or association or over-the­counter market that is the
primary market for the trading of the Class A Shares.
“Transaction” is defined in Section 12.09(c).


2



--------------------------------------------------------------------------------





ARTICLE II
PEG 1’S RESPONSIBILITIES
Section 2.01 PEG 1 Services. PEG 1 shall make its personnel and the personnel of
its subsidiaries available to PEG Inc. and PEG 2 to provide and perform the
following services for PEG Inc., PEG 2 and their respective Affiliates and
project entities in accordance, subject to Section 7.01, with the scope,
instruction, and policies of PEG Inc. or PEG 2, as applicable (the “PEG 1
Services”):
(a)    day-to­day administrative services;
(b)    services related to accounting and tax, including, preparation and filing
of tax returns and maintaining books and records;
(c)    services related to preparation of annual consolidated financial
statements, and quarterly interim financial statements;
(d)    services related to regulatory reporting and other public filings and
disclosures;
(e)    services related to preparation of annual budgets;
(f)    legal and corporate secretarial support and other corporate services;
(g)    services related to financial analysis, financing, and, when requested to
do so, assisting in the process of raising capital by way of debt, equity or
otherwise;
(h)    services related to human resources support and administration;
(i)    services related to information technology support;
(j)    providing advice with respect to issues concerning project development,
permitting, construction management and engineering, power marketing,
environmental management and implementation;
(k)    providing assistance in connection with PEG Inc.’s pursuit of acquisition
opportunities;
(l)    services related to obtaining and maintaining insurance;
(m)    services related to maintaining required governmental approvals and
permits and preparing and submitting filings with respect to PEG Inc.’s
projects;
(n)    services with respect to compliance with applicable laws and other
obligations of PEG Inc. and PEG 2 and their respective projects;
(o)    supervising and monitoring PEG Inc.’s and PEG 2’s and their respective
counterparties’ compliance with the terms and conditions of PEG Inc.’s and PEG
2’s respective contracts and performing on behalf of PEG Inc. and PEG 2
reporting and other routine administrative responsibilities under such
contracts; and
(p)    performing such other tasks of an administrative nature as PEG Inc. or
PEG 2 may reasonably request from time to time in connection with or related to
PEG Inc. or PEG 2, their respective Affiliates and/or their respective
operations.
Prior to taking any action that will materially diminish its ability to provide
the Services as contemplated under this Agreement, PEG 1 will provide PEG Inc.
and PEG 2 with advance written notice of such anticipated action. PEG Inc.


3



--------------------------------------------------------------------------------





and PEG 2 shall then have a period of 30 days to deliver a written response to
PEG 1, either consenting to such action or stating that such action may only be
taken following a notice period of 4 months. Failure by PEG Inc. or PEG 2 to
deliver such response within such 30 period shall be deemed, with respect to
such respective party, consent of the described action. For the avoidance of
doubt, PEG 1 may determine, in its sole discretion based on its own business
considerations, to take any such action.
ARTICLE III
PEG INC.’S RESPONSIBILITIES
Section 3.01 PEG Inc. Services. PEG Inc. shall make its personnel and the
personnel of its subsidiaries available to PEG 1 and PEG 2 to provide and
perform the following services for PEG 1, PEG 2, and their respective Affiliates
in accordance, subject to Section 6.01, with the scope, instruction, and
policies of PEG 1 or PEG 2, as applicable (the “PEG Inc. Services”):
(a)    act as a Shared PEG Executive, as agreed from time to time (with the
Shared PEG Executives on the Effective Date indicated on Schedule 1 hereto);
(b)    support PEG 1’s and PEG 2’s development activities, analysis of
development opportunities and cost analysis and assist with respect to issues
concerning project operations and maintenance to the extent required for PEG 1’s
or PEG 2’s development activities; and
(c)    perform such other tasks of an administrative nature as PEG 1 or PEG 2
may reasonably request from time to time in connection with or related to PEG 1
or PEG 2 and/or their respective business activities;
ARTICLE IV
STANDARD OF PERFORMANCE
Section 4.01 Diligence, Care and Prudence. Each Party shall use such diligence,
care and prudence in the performance of its duties, including each Party’s
respective services set forth in Article II and Article III hereof and shall
devote such time, effort and skills, and shall cause its employees and the
employees of its subsidiaries to devote such time effort and skills, as an
ordinary professional in like position would do in like circumstances, with like
executive responsibilities and fiduciary duties in the case of those employees
that serve as executive officers of PEG Inc. who also serve as executive
officers of either PEG 1 or PEG 2 (or both), but subject to and in accordance
with the provisions of this Agreement.
Section 4.02 Limitation on Liability. A Party shall have no liability under this
Agreement for failure to take actions as to which it has requested in writing
the instruction of the other Party to perform if such instruction is not timely
given.
ARTICLE V
COMPENSATION AND PAYMENT
Section 5.01 PEG 1 Services. PEG Inc. and PEG 2 shall pay and reimburse PEG 1
for the PEG 1 Services as follows:
(a)    Reimbursable Costs.
(i) PEG Inc. shall reimburse PEG 1 for PEG Inc.’s allocable share of the costs
incurred by PEG 1, on behalf of PEG Inc. in providing the PEG 1 Services. Such
costs are expected to include, among other things, the share of costs allocable
to PEG Inc. for internal, general and administrative overhead expenses
(including rent, utilities, taxes, service contracts, office supplies, insurance
and other such costs), and compensation provided to the personnel of PEG 1.


4



--------------------------------------------------------------------------------





(ii) PEG 2 shall reimburse PEG 1 for PEG 2’s allocable share of the costs
incurred by PEG 1, on behalf of PEG 2 in providing the PEG 1 Services. Such
costs are expected to include, among other things, the share of costs allocable
to PEG 2 for internal, general and administrative overhead expenses (including
rent, utilities, taxes, service contracts, office supplies, insurance and other
such costs), and compensation provided to the personnel of PEG 1.
(b)    Reimbursable Expenses.
(i) PEG Inc. shall reimburse PEG 1, for PEG Inc.’s allocable share of all
out­of-pocket expenses that PEG 1 incurs or pays in connection with the
performance of the PEG 1 Services.
(ii) PEG 2 shall reimburse PEG 1, for PEG 2’s allocable share of all
out­of-pocket expenses that PEG 1 incurs or pays in connection with the
performance of the PEG 1 Services.
(c)    Methodology. The allocation of costs and expenses attributable to PEG
Inc. and PEG 2 under Sections 5.01(a) and (b) above shall be calculated in
accordance with the methodology set forth on Exhibit A.
(d)    Certain Fees. For the PEG 1 Services set forth in Section 2.01(j) in
addition to any reimbursements due under Sections 5.01(a) and (b) above, PEG
Inc. and PEG 2 shall pay a fee in an amount equal to 5% of the cost of such
services (such cost to be determined in accordance to Section 5.01(c)) and the
fee shall be payable in accordance with Section 5.03.
Section 5.02 PEG Inc. Services. PEG 1 and PEG 2 shall pay and reimburse PEG Inc.
for the PEG Inc. Services as follows:
(a)    Reimbursable Costs.
(i) PEG 1 shall reimburse PEG Inc. for PEG 1’s allocable share of the costs
incurred by PEG Inc. on behalf of PEG 1 in providing the PEG Inc. Services. Such
costs are expected to include, among other things, the share of costs allocable
to PEG 1 for internal, general and administrative overhead expenses (including
rent, utilities, taxes, service contracts, office supplies, any Support Assets
transferred to PEG Inc. by PEG 1 pursuant to the Purchase Right herein,
insurance and other such costs), and compensation provided to the personnel of
PEG Inc., including, for the avoidance of doubt, compensation provided to
executive officers of PEG Inc. who also serve as executive officers of PEG 1.
(ii) PEG 2 shall reimburse PEG Inc. for PEG 2’s allocable share of the costs
incurred by PEG Inc. on behalf of PEG 2 in providing the PEG Inc. Services. Such
costs are expected to include, among other things, the share of costs allocable
to PEG 2 for internal, general and administrative overhead expenses (including
rent, utilities, taxes, service contracts, office supplies, any Support Assets
transferred to PEG Inc. by PEG 2 pursuant to the Purchase Right herein,
insurance and other such costs), and compensation provided to the personnel of
PEG Inc., including, for the avoidance of doubt, compensation provided to
executive officers of PEG Inc. who also serve as executive officers of PEG 2.
(b)    Reimbursable Expenses.
(i) PEG 1 shall reimburse PEG Inc. for PEG 1’s allocable share of all
out-of­pocket expenses that PEG Inc. incurs in connection with the performance
of the PEG Inc. Services.
(ii) PEG 2 shall reimburse PEG Inc. for PEG 2’s allocable share of all
out-of­pocket expenses that PEG Inc. incurs in connection with the performance
of the PEG Inc. Services.
(c)    Methodology. The allocation of costs and expenses attributable to PEG 1
and PEG 2 shall be calculated in accordance with the methodology set forth on
Exhibit A.


5



--------------------------------------------------------------------------------





(d)    Certain Fees. For the PEG Inc. Services set forth in Section 3.01(b), in
addition to any reimbursements due under Sections 5.02(a) and (b) above, PEG 1
shall pay a fee, in the aggregate, in an amount equal to 5% of the cost of such
services (such cost to be determined in accordance to Section 5.02(c)) and the
fee shall be payable in accordance with Section 5.03.
Section 5.03 Billing and Payment. Within thirty (30) days following submission
by a Party of an invoice to the other Party reflecting any fees, costs and
expenses due and payable by the other Party (which invoice shall include copies
of third party invoices identifying and substantiating, in reasonable detail,
the nature of such fees, costs and expenses and the basis for reimbursement
thereof), the receiving Party shall:
(a)    Make such payment of the fees, costs and expenses, less any portion of
such fees, costs and expenses that the receiving Party disputes in good faith;
(b)    With respect to any disputed portion of such invoice, provide the billing
Party with a written statement explaining, in reasonable detail, the basis for
such dispute. The parties shall attempt to resolve any such disputed portion. In
the event that the Parties are unable to resolve such dispute, the provision of
Article VIII hereof shall apply; and
(c)    Any amount owed hereunder that remains unpaid more than ten (10) days
after the date such amount is due and payable under this Agreement shall accrue
interest at the Reference Rate beginning on the first (1st) day after such
amount became due and payable.
Section 5.04     Records. Each Party shall retain copies of invoices submitted
by it under this Agreement and of any third party invoices or similar
documentation contained or reflected therein, for a minimum period of three (3)
years or such longer period to the extent required by law.
ARTICLE VI
REINTEGRATION EVENT
Section 6.01 Reintegration Event. PEG Inc. shall have the option, exercisable by
delivery of written notice of exercise to PEG 1 at any time prior to December
31, 2017, to require PEG 1 to cause the employees of PEG 1 and its subsidiaries
to become employees of PEG Inc. and its subsidiaries (the “Employee
Reintegration” and the date, if any, such notice is so delivered, the
“Reintegration Event”). From and after the occurrence of the Reintegration
Event, PEG Inc., PEG 1, and PEG 2 will cooperate to cause the Employee
Reintegration to occur by the six month anniversary of the Reintegration Event
or as soon as reasonably practical thereafter.
Section 6.02 No Payments. Neither PEG 1 nor PEG 2 will be required to make any
payments to PEG Inc. upon the occurrence of the Employee Reintegration other
than with respect to any employee related liabilities (such as vacation accrual
or medical reimbursements) assumed by PEG Inc. PEG Inc. will not be required to
make any payments to PEG 1 or PEG 2 upon the occurrence of the Employee
Reintegration, other than the payment of any statutory severance payments that
may be due and payable to Canadian and Chilean employees as result of the
Reintegration Event.
Section 6.03 Services Following the Employee Reintegration. Following the
Employee Reintegration, the PEG 1 Services set forth in Section 2.01 shall be
deemed to be included in the PEG Inc. Services set forth in Section 3.01. PEG
Inc. shall thereafter continue to provide the PEG Inc. Services to PEG 1 and PEG
2 (including, for the avoidance of doubt, such capabilities that as result of
the Employee Reintegration shall have become capabilities of PEG Inc.), solely
to the extent requested by PEG 1 or PEG 2 in connection with the development
activities of PEG 1 or PEG 2, as applicable.
Section 6.04 Reimbursement following Employee Integration. Following the
Employee Reintegration, PEG 1 and PEG 2 will continue to pay PEG Inc. for the
PEG Inc. Services being provided to PEG 1 or PEG 2, as applicable, consistent
with Section 5.02, provided, that Section 5.02(d) shall not apply.


6



--------------------------------------------------------------------------------





Section 6.05 Transition. The Parties shall mutually cooperate to cause the
employees of PEG 1 and its subsidiaries to become the employees of PEG Inc. and
to execute all employment and other agreements and documents necessary to
implement the Employee Reintegration.
ARTICLE VII
EMPLOYMENT OF PERSONNEL
Section 7.01 Personnel. Notwithstanding any other provision of this Agreement to
the contrary, (i) prior to the occurrence of the Employee Integration, all
personnel performing the PEG 1 Services shall perform such services under the
direction and supervision of PEG 1 and its subsidiaries and shall at all times
remain employees or independent contractors, as the case may be, of PEG 1 or one
of its subsidiaries (other than PEG Inc.) or a third party and shall not become
or be deemed to be employees of PEG Inc. or PEG 2 or any of their respective
subsidiaries, and (ii) all personnel performing the PEG Inc. Services shall
perform such services under the direction and supervision of PEG Inc. and its
subsidiaries and shall at all times remain employees or independent contractors,
as the case may be, of PEG Inc. or one of its subsidiaries or a third party and
shall not become or be deemed to be employees of PEG 1 or PEG 2 or any of their
respective subsidiaries. No person shall perform any services hereunder not
authorized to be performed hereunder by such person.
ARTICLE VIII
DISPUTE RESOLUTION
Section 8.01 Procedure. The Parties shall attempt, in good faith, to resolve or
cure all disputes by mutual agreement in accordance with this Article VIII
before initiating any legal action or attempting to enforce any rights or
remedies hereunder (including termination), at law or in equity (regardless of
whether this Article VIII is referenced in the provision of this Agreement which
is the basis for any such dispute). If there is a dispute as to whether a breach
or default has occurred or if any other dispute under this Agreement has arisen,
any Party may give notice thereof to the other Parties which notice shall
describe in reasonable detail the basis and specifics of the alleged breach,
default or dispute. Within five (5), or such other time as the Parties may
agree, days after delivery of such notice, the designated representatives of all
Parties shall meet to discuss and attempt to resolve or cure such dispute or
alleged breach or default. If such representatives are unable to resolve the
dispute or alleged breach or default within fifteen (15) days after delivery of
such notice, the matter shall be referred to a “Senior Officer” of PEG Inc., a
“Senior Officer” of PEG 1, and a “Senior Officer” of PEG 2, for resolution or
cure. If the Senior Officers are unable to resolve the matter within ten (10)
days after the matter has been referred to them, the Parties may have recourse
to mediation, arbitration or other alternative dispute resolution mechanism of
their mutual selection. If the Parties cannot agree on an alternative dispute
resolution mechanism, each Party may pursue its own legal remedies.
Section 8.02 Continuation of Work. Pending final resolution of any dispute, the
Parties shall continue to fulfill their respective obligations under this
Agreement; provided, however, that a Party may withhold any amount that is the
subject of dispute from any payment otherwise due hereunder during the pendency
of any dispute resolution proceeding, including the pursuit of legal remedies.
Upon a Party prevailing in such dispute, the other Parties shall immediately pay
to the prevailing Party the unpaid amount in dispute with interest thereon,
which interest shall accrue, at the Reference Rate, for each day from and
including the date on which such amount was originally due to, but excluding,
the date of actual payment thereof.
ARTICLE IX
COMMENCEMENT AND TERMINATION
Section 9.01 Term. This Agreement shall commence on the Effective Date and
continue in full force and effect, unless terminated (in whole or in part) in
accordance with Section 9.03, Section 9.04, or Section 9.05 (the “Term”).
Section 9.02 Cooperation. In connection with any termination of this Agreement
each Party shall cooperate with all reasonable requests of the other Parties in
connection with the transition of its respective services to the entity selected
by the other Parties, if applicable, to undertake such services after such
termination of the Term. Following any termination pursuant to Section 9.03,
neither PEG 1 nor PEG 2 shall be entitled to reimbursement of costs and


7



--------------------------------------------------------------------------------





expenses other than reimbursement for the services and reasonable expenses
incurred by PEG 1 or PEG 2, as applicable, in connection with the transition of
the PEG Inc. Services pursuant to this Section 9.02 for the period after such
termination. Following any termination pursuant to Section 9.04, neither PEG 2
nor PEG Inc. shall be entitled to reimbursement of costs and expenses other than
reimbursement for the services and reasonable expenses incurred by PEG 2 or PEG
Inc., as applicable, in connection with the transition of the PEG 1 Services
pursuant to this Section 9.02 for the period after such termination.
Section 9.03 Early Termination by PEG Inc. PEG Inc. may terminate this Agreement
with respect to PEG 1 or PEG 2, as applicable, effective upon written notice of
termination to PEG 1 and PEG 2, as applicable, if:
(a)    PEG 1 or PEG 2, as applicable, defaults in the performance or observance
of any material term, condition or agreement contained in this Agreement and
such default continues for a period of 30 days after written notice thereof
specifying such default and requesting that the same be remedied in such 30­day
period; provided, however, that if the fact, circumstance or condition that is
the subject of such obligation cannot reasonably be remedied within such 30­day
period and if, within such period, PEG 1 or PEG 2, as applicable, provides
reasonable evidence to PEG Inc. that it has commenced, and thereafter proceeds
with all due diligence, to remedy the fact, circumstance or condition that is
the subject of such obligation, such period shall be extended for a reasonable
period satisfactory to PEG Inc., acting reasonably, for PEG 1 or PEG 2, as
applicable, to remedy the same;
(b)    PEG 1 or PEG 2, as applicable, engages in any act of gross negligence,
fraud or wilful misconduct in performance of its obligations under this
Agreement;
(c)    PEG 1 or PEG 2, as applicable, makes a general assignment for the benefit
of its creditors, institutes proceedings to be adjudicated voluntarily bankrupt,
consents to the filing of a petition of bankruptcy against it, is adjudicated by
a court of competent jurisdiction as being bankrupt or insolvent, seeks
reorganization under any bankruptcy law or consents to the filing of a petition
seeking such reorganization or has a decree entered against it by a court of
competent jurisdiction appointing a receiver liquidator, trustee or assignee in
bankruptcy or in insolvency; or
(d)    PEG 1 or PEG 2, as applicable, or substantially all of their respective
assets, is acquired by an unrelated third party.
Section 9.04     Early Termination by PEG 1. PEG 1 may terminate this Agreement
with respect to PEG Inc. or PEG 2, as applicable, effective upon written notice
of termination to PEG Inc. or PEG 2, as applicable, if:
(a)    PEG Inc. or PEG 2, as applicable, defaults in the performance or
observance of any material term, condition or agreement contained in this
Agreement and such default continues for a period of 30 days after written
notice thereof specifying such default and requesting that the same be remedied
in such 30­day period; provided, however, that if the fact, circumstance or
condition that is the subject of such obligation cannot reasonably be remedied
within such 30­day period and if, within such period, PEG Inc. or PEG 2, as
applicable, provides reasonable evidence to PEG 1 that it has commenced, and
thereafter proceeds with all due diligence, to remedy the fact, circumstance or
condition that is the subject of such obligation, such period shall be extended
for a reasonable period satisfactory to PEG 1, acting reasonably, for PEG Inc.
or PEG 2, as applicable, to remedy the same;
(b)    PEG Inc. or PEG 2, as applicable, engages in any act of gross negligence,
fraud or wilful misconduct in performance of its obligations under this
Agreement; or
(c)    PEG Inc. or PEG 2, as applicable, makes a general assignment for the
benefit of its creditors, institutes proceedings to be adjudicated voluntarily
bankrupt, consents to the filing of a petition of bankruptcy against it, is
adjudicated by a court of competent jurisdiction as being bankrupt or insolvent,
seeks reorganization under any bankruptcy law or consents to the filing of a
petition seeking such reorganization or


8



--------------------------------------------------------------------------------





has a decree entered against it by a court of competent jurisdiction appointing
a receiver liquidator, trustee or assignee in bankruptcy or in insolvency.
Section 9.05 Early Termination by PEG 2. PEG 2 may terminate this Agreement with
respect to PEG Inc. or PEG 1, as applicable, effective upon written notice of
termination to PEG Inc. or PEG 1, as applicable, if:
(a)    PEG Inc. or PEG 1, as applicable, defaults in the performance or
observance of any material term, condition or agreement contained in this
Agreement and such default continues for a period of 30 days after written
notice thereof specifying such default and requesting that the same be remedied
in such 30­day period; provided, however, that if the fact, circumstance or
condition that is the subject of such obligation cannot reasonably be remedied
within such 30­day period and if, within such period, PEG Inc. or PEG 1, as
applicable, provides reasonable evidence to PEG 2 that it has commenced, and
thereafter proceeds with all due diligence, to remedy the fact, circumstance or
condition that is the subject of such obligation, such period shall be extended
for a reasonable period satisfactory to PEG 2, acting reasonably, for PEG Inc.
or PEG 1, as applicable, to remedy the same;
(b)    PEG Inc. or PEG 1, as applicable, engages in any act of gross negligence,
fraud or wilful misconduct in performance of its obligations under this
Agreement; or
(c)    PEG Inc. or PEG 1, as applicable, makes a general assignment for the
benefit of its creditors, institutes proceedings to be adjudicated voluntarily
bankrupt, consents to the filing of a petition of bankruptcy against it, is
adjudicated by a court of competent jurisdiction as being bankrupt or insolvent,
seeks reorganization under any bankruptcy law or consents to the filing of a
petition seeking such reorganization or has a decree entered against it by a
court of competent jurisdiction appointing a receiver liquidator, trustee or
assignee in bankruptcy or in insolvency.
ARTICLE X
INDEMNIFICATION AND LIMITATION OF LIABILITY
Section 10.01 Indemnification.
(a)    Each of PEG 1 and PEG 2 shall, individually and not joint and severally,
indemnify and hold PEG Inc., its officers, directors, shareholders, employees,
representatives, and agents acting on their behalf harmless from any damage,
loss, liability or expense (including reasonable attorneys’ fees) incurred by
PEG Inc. as a result of PEG 1’s or PEG 2’s, as applicable, performance of its
respective obligations under this Agreement, except to the extent such damage,
loss, liability or expense results from PEG Inc.’s gross negligence, fraud,
wilful misconduct or breach of its obligations under this Agreement.
(b)    Each of PEG Inc. and PEG 1 shall, individually and not joint and
severally, indemnify and hold PEG 2, its officers, partners, members, employees,
representatives and agents acting on their behalf harmless from any damage,
loss, liability or expense (including reasonable attorneys’ fees) incurred by
PEG 2 as a result of PEG Inc.’s or PEG 1’s, as applicable, performance of its
respective obligations under this Agreement, except to the extent such damage,
loss, liability or expense results from PEG 2’s gross negligence, fraud, wilful
misconduct or breach of its obligations under this Agreement.
(c)    Each of PEG Inc. and PEG 2 shall, individually and not joint and
severally, indemnify and hold PEG 1, its officers, partners, members, employees,
representatives and agents acting on their behalf harmless from any damage,
loss, liability or expense (including reasonable attorneys’ fees) incurred by
PEG 1 as a result of PEG Inc.’s or PEG 2’s, as applicable, performance of its
respective obligations under this Agreement, except to the extent such damage,
loss, liability or expense results from PEG 1’s gross negligence, fraud, wilful
misconduct or breach of its obligations under this Agreement.


9



--------------------------------------------------------------------------------





Section 10.02 Exclusion of Consequential Damages. None of PEG Inc., PEG 1, or
PEG 2 shall be liable hereunder for punitive, consequential or indirect damages
of any nature including, but not limited to, damages for lost profits or
revenues or the loss or use of such profits or revenue.
Section 10.03 Total Limitation on Liability. Each Party’s total liability to the
other Party in any fiscal year during the Term on all claims of any kind,
whether based on contract, indemnity, warranty, tort (including negligence),
strict liability or otherwise, for all losses or damages arising out of,
connected with, or resulting from this Agreement or from the performance or
breach thereof, or from any services covered by or furnished during the Term of
this Agreement, shall in no case exceed the aggregate value of the fees paid to
the indemnified party for such fiscal year; provided, however, the foregoing
limitation on liability shall not apply to damage to a Party caused by the gross
negligence, fraud or willful misconduct of another Party with respect to the
subject matter of this Agreement.
Section 10.04 Survival. For the avoidance of doubt, the provisions of this
Article X shall survive the completion of the respective services rendered
under, or any termination or purported termination of, this Agreement.
ARTICLE XI
RIGHT TO PURCHASE CERTAIN ASSETS
Section 11.01 Purchase Right. PEG 1 and PEG 2 hereby grant to PEG Inc. the
unconditional right and option to purchase for fair market value (as determined
in accordance with this Agreement) any Support Assets, exercisable by PEG Inc.
in its sole discretion at any time during the Term (the “Purchase Right”), and
PEG 1 or PEG 2, as applicable, will take all actions necessary to cause the sale
and transfer to PEG Inc. of any Support Assets with respect to which PEG Inc.
has exercised the Purchase Right.
Section 11.02 Procedure. PEG Inc. shall deliver to PEG 1 or PEG 2, as
applicable, written notice upon the exercise of the Purchase Right, which notice
shall specify the Support Assets with respect to which PEG Inc. is exercising
the Purchase Right. Thereafter, the Parties will negotiate in good faith the
fair market value that PEG Inc. will pay PEG 1 or PEG 2, as applicable, for any
Support Asset being purchased and the other terms and conditions with respect
thereto. The Parties will complete the purchase and sale within thirty (30) days
following receipt of PEG Inc.’s initial notice to PEG 1 and PEG 2.
Section 11.03 Disputes. Any dispute between the Parties arising with respect to
the purchase and sale of Support Assets, including with respect to the fair
market value of any Support Assets, shall be settled in accordance with
Article VIII hereof.
Section 11.04 Transfer. PEG 1 and PEG 2, as applicable, will exercise
commercially reasonable efforts to promptly transfer and assign to PEG Inc. any
licenses, registrations, warranties, consents and other rights associated with
any Support Assets purchased by PEG Inc. pursuant to the Purchase Right. In the
event that any such license, registration, warranty, consent or other right is
not by its terms transferable to PEG Inc., PEG 1 or PEG 2, as applicable, will
enter into such arrangements that give PEG Inc. substantially the same benefit
as though such license, registration, warranty, consent or other right was
transferred to PEG Inc. pursuant to the Purchase Right.
ARTICLE XII
MISCELLANEOUS
Section 12.01 Assignment.
(a)    Assignment by PEG 1. PEG 1 may not assign this Agreement without the
prior written consent of PEG Inc. and PEG 2.
(b)    Assignment by PEG 2. PEG 2 may not assign this Agreement without the
prior written consent of PEG Inc. and PEG 1.


10



--------------------------------------------------------------------------------





(c)    Assignment by PEG Inc. PEG Inc. may not assign this Agreement without the
prior written consent of PEG 1 and PEG 2, provided, however, that PEG Inc. may
pledge, collaterally assign, or encumber its rights under this Agreement to any
lender of PEG Inc. or its Affiliates. In such event, PEG 1 and PEG 2 agree to
execute a consent and/or acknowledgement to such collateral assignment in form
and substance reasonably acceptable to PEG 1 and PEG 2 and consistent with
then­current financing practices. Notwithstanding the foregoing, PEG Inc. may
assign this Agreement without the prior written consent of PEG 1 or PEG 2 to any
of its Affiliates, provided that such Affiliate agrees to be bound by the terms
of this Agreement.
Section 12.02 Authorization. Except as expressly authorized in writing by PEG
Inc. or PEG 2, as applicable, or as contemplated under the PEG 1 Services, PEG 1
nor any of its employees, officers or agents, shall have the right to bind PEG
Inc. or PEG 2 or create any obligation or to make any representation on behalf
of PEG Inc. or PEG 2. Except as expressly authorized in writing by PEG Inc. or
PEG 1, as applicable, PEG 2 nor any of its officers or agents, shall have the
right to bind PEG Inc. or PEG 1 or create any obligation or to make any
representation on behalf of PEG Inc. or PEG 1. Except as expressly authorized in
writing by PEG 1 and PEG 2, as applicable, or as contemplated under the PEG Inc.
Services, PEG Inc. nor any of its employees, officers or agents, shall have the
right to bind PEG 1 or PEG 2 or create any obligation or to make any
representation on behalf of PEG 1 or PEG 2.
Section 12.03 Governing Law, Jurisdiction, Venue. This Agreement shall be
governed by and interpreted in accordance with the laws of the State of New York
excluding any conflict-of­laws rule or principle that might refer the governance
or the construction of this Agreement to the law of another jurisdiction
irrespective of the choice of laws principles. Each Party hereby irrevocably
submits to the exclusive jurisdiction of any state or federal court sitting in
New York, New York in connection with any claim, suit, action or proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby or any dealings between the Parties relating to the subject matter of
this Agreement and the relationship that is being established. TO THE MAXIMUM
EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM, SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREBY OR ANY DEALINGS BETWEEN THEM RELATING TO THE
SUBJECT MATTER OF THIS AGREEMENT AND THE RELATIONSHIP THAT IS BEING ESTABLISHED.
Section 12.04 No Partnership. Nothing contained in this Agreement and no action
taken by any Party to this Agreement shall be (i) deemed to create any company,
partnership, joint venture, association or syndicate among or between any of the
Parties; or (ii) except as contemplated under the PEG Inc. Services or the PEG 1
Services, as applicable, deemed to confer on any Party any expressed or implied
right, power or authority to enter into any agreement or commitment, express or
implied, or to incur any obligation or liability on behalf of any other Party,
except as expressly authorized in writing.
Section 12.05 Notice. All notices, requests, consents, demands and other
communications (collectively “notices”) required or permitted to be given under
this Agreement shall be in writing signed by the Party giving such notice and
shall be given to each Party at its address or fax number set forth in this
Section 12.05 or at such other address or fax number as such Party may hereafter
specify for such purpose by notice to the other Party and shall be either
delivered personally or sent by fax or registered or certified mail, return
receipt requested, postage prepaid, or by a nationally recognized overnight
courier service. A notice shall be deemed to have been given (i) when
transmitted if given by fax or (ii) when delivered, if given by any other means.
Notices shall be sent to the following addresses:


11



--------------------------------------------------------------------------------





To PEG Inc.:
 
 
Pattern Energy Group Inc.
 
Pier 1, Bay 3
 
San Francisco, CA 94111
 
Attention: General Counsel
 
Facsimile: (415)362-7900
To PEG 1:
 
 
Pattern Energy Group LP
 
Pier 1, Bay 3
 
San Francisco, CA 94111
 
Attention: General Counsel
 
Facsimile: (415)362-7900
To PEG 2:
 
 
Pattern Energy Group 2 LP
 
Pier 1, Bay 3
 
San Francisco, CA 94111
 
Attention: General Counsel
 
Facsimile: (415)362-7900

Section 12.06 Usage. This Agreement shall be governed by the following rules of
usage: (i) a reference in this Agreement to a Person includes, unless the
context otherwise requires, such Person’s successors and permitted assignees;
(ii) a reference in this Agreement to a law, license, or permit includes any
amendment, modification or replacement to such law, license or permit; (iii)
accounting terms used in this Agreement shall have the meanings assigned to them
by GAAP; (iv) a reference in this Agreement to an article, section, exhibit,
schedule or appendix is to an article, section, exhibit, schedule or appendix of
this Agreement unless otherwise stated; (v) a reference in this Agreement to any
document, instrument or agreement shall be deemed to include all appendices,
exhibits, schedules and other attachments thereto and all documents, instruments
or agreements issued or executed in substitution thereof, and shall mean such
document, instrument or agreement, or replacement thereof, as amended, modified
and supplemented from time to time in accordance with its terms and as the same
is in effect at any given time; (vi) unless otherwise specified, the words
“hereof,” “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement; and (vii) the words “include” and “including” and
words of similar import used in this Agreement are not limiting and shall be
construed to be followed by the words “without limitation”, whether or not they
are in fact followed by such words.
Section 12.07 Entire Agreement. This Agreement (including all appendices and
exhibits thereto) constitutes the entire agreement and understanding of the
parties thereto with respect to the subject matter hereof and supersedes all
prior written and oral agreements and understandings with respect to such
subject matter.
Section 12.08 Amendment. Neither this Agreement nor any of the terms hereof may
be terminated, amended, supplemented, waived or modified orally, but only by a
document in writing signed by both Parties.
Section 12.09 Confidential Information.
(a)    Except as required by applicable law or explicitly required or permitted
by this Agreement, no Party shall, without the prior written consent of the
other Party, (i) disclose any confidential information obtained from the other
Party to any third parties, other than to consultants, employees, officers and
potential financing parties who have agreed to keep such information
confidential as contemplated by this Agreement and who need the information to
carry out the purpose for which they were engaged (ii) use any confidential
information obtained from the other party except for the purposes set forth in
the Agreement.


12



--------------------------------------------------------------------------------





(b)    This Section 12.09 does not apply to information that the receiving party
can demonstrate is presently a matter of public knowledge or which is or becomes
available as a matter of public knowledge from a source which is not known to be
prohibited from disclosing such information. In the event that a Party is
requested or required by legal or regulatory authority to disclose any
confidential information, the Party shall promptly notify the disclosing Party
of such request or requirement prior to disclosure so that the disclosing Party
may seek an appropriate protective order. Notwithstanding any other provision of
this Agreement, the receiving Party shall have the right to disclose only so
much of the confidential information as, in the advice of its legal counsel, the
receiving party is legally required to disclose. In such an event, the receiving
Party agrees to use good faith efforts to ensure that all confidential
information that is so disclosed will be accorded confidential treatment.
(c)    The foregoing obligations will not apply to the tax treatment or tax
structure of the transactions contemplated by this Agreement (the “Transaction”)
and each Party (and any employee, representative, or agent of any party) may
disclose to any and all Persons, without limitation of any kind, the tax
treatment and tax structure of the Transaction and all other materials of any
kind (including opinions or other tax analysis) that are provided to any party
relating to such tax treatment and tax structure. However, any such information
relating to such tax treatment and tax structure is required to be kept
confidential to the extent necessary to comply with any applicable securities
laws. The preceding sentences are intended to cause the Transaction not to be
treated as having been offered under conditions of confidentiality for purposes
of Sections 1.6011-4(b)(3) and 301.6111­2(a)(2)(ii) (or any successor provision)
of the Treasury Regulations issued under the Internal Revenue Code of 1986, as
amended, and will be construed in a manner consistent with such purpose.
Section 12.10 Discharge of Obligations. With respect to any duties or
obligations discharged hereunder by a Party, such Party may discharge such
duties or obligations through the personnel of an affiliate of such Party;
provided that, notwithstanding the foregoing, the Party shall remain fully
liable hereunder for such discharged duties and obligations, unless such duties
are assigned pursuant to Section 12.01.
Section 12.11 Third Party Beneficiaries. Except as otherwise expressly stated
herein, this Agreement is intended to be solely for the benefit of the Parties
hereto and their permitted assignees and is not intended to and shall not confer
any rights or benefits to the general public or any other third party not a
signatory hereto.
Section 12.12 Severability. Any provision of this Agreement that shall be
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. To the extent permitted
by applicable law, the parties hereto hereby waive any provision of law that
renders any provision hereof prohibited or unenforceable in any respect.
Section 12.13 Binding Effect. The terms of this Agreement shall be binding upon,
and inure to the benefit of, the Parties hereto and their successors and
permitted assigns. Subject to Section 12.11, nothing in this Agreement, whether
express or implied, shall be construed to give any Person other than a Party
hereto any legal or equitable right, remedy or claim under or in respect of this
Agreement or any covenants, conditions or provisions contained herein.
Section 12.14 Counterparts. This Agreement may be executed by the Parties hereto
in separate counterparts, each of which when so executed and delivered shall be
an original, but all such counterparts shall together constitute but one and the
same instrument.
[REST OF PAGE INTENTIONALLY LEFT BLANK]


13



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have each caused this Agreement to be executed
as of the date first above written.
PATTERN ENERGY GROUP INC.
By:
/s/ Daniel Elkort
 
Name:
Daniel Elkort
 
Title:
Executive Vice President





[Signature Page to Multilateral Management Services Agreement]



--------------------------------------------------------------------------------







PATTERN ENERGY GROUP LP
By:
/s/ Dyann Blaine
 
Name:
Dyann Blaine
 
Title:
Vice President











[Signature Page to Multilateral Management Services Agreement]



--------------------------------------------------------------------------------






PATTERN ENERGY GROUP 2 LP
By:
/s/ Dyann Blaine
 
Name:
Dyann Blaine
 
Title:
Vice President







[Signature Page to Multilateral Management Services Agreement]



--------------------------------------------------------------------------------






Schedule 1
Shared PEG Executives


Executive
Title at PEG 1
 
Approximate expected
allocation to PEG 1 and PEG 2 (collectively)
Mike Garland
Chief Executive Officer
 
30-50%
Hunter Armistead
Executive Vice President, Business Development
 
60-80%
Daniel Elkort
Executive Vice President and General Counsel
 
50-70%
Mike Lyon
Chief Financial Officer
 
20-40%
Esben Pedersen
Chief Investment Officer
 
40-60%
Kevin Deters
Vice President, Engineering & Construction
 
70-90%
Kevin Devlin
Senior Vice President, Strategic Operations
 
40-50%
Chris Shugart
Senior Vice President, Operations
 
10-20%







Schedule 1



--------------------------------------------------------------------------------






Exhibit A
Methodology for Determining Allocation of Cost and Expenses
1.
Allocation of costs and expenses will be between Pattern Energy Group LP (PEG
1), Pattern Energy Group 2 LP (PEG 2) and Pattern Energy Group Inc. (PEG Inc.).

2.
Costs and expenses incurred at PEG 1 or any of its respective subsidiaries will
be allocated to PEG Inc. and PEG 2, as applicable. Conversely, costs and
expenses incurred at PEG Inc. or its subsidiaries will be allocated to PEG 1 and
PEG 2, as applicable.

3.
Costs and expenses included in the allocation will be:

a.
Employee (labor) related, including but not limited to salaries and benefits;

b.
Travel and entertainment;

c.
Professional fees, including but not limited to consulting and legal;

d.
Information technology, including but not limited to computer hardware, network
services, software licenses and telecom;

e.
General and administrative, including but not limited to insurance, rent, and
other facilities, advertising, office supplies, public relations, and delivery
charges;

f.
Cash bonus compensation for employees; provided, however, with respect to
members of the executive management team of PEG Inc. or PEG 1, such bonus
compensation will only be included to the extent that such compensation does not
exceed 120% of the average compensation paid to such executive during the three
(3) prior calendar years (after disregarding from such three-year average any
compensation that exceeded such 120% threshold); and

g.
Non-cash compensation for employees, to the extent such non-cash compensation
does not exceed 10% of the total compensation paid in such calendar year.

4.
Allocating labor and other costs and expenses will be determined by percentages
based on time­study results. Quarterly questionnaires will be completed by all
employees and will require all employees to accurately designate time spent on
various categories, including but not limited to development, construction,
operating projects owned by PEG Inc. or general corporate matters.

5.
PEG 1 and PEG 2 will allocate costs and expenses to PEG Inc. by:

a.
Determining its total costs and expenses as listed above.

b.
Determine the allocation percentage from quarterly time­study questionnaire
results. In general, percent classifications to operating projects owned by PEG
Inc. will be used to allocate costs from PEG 1 or PEG 2, as applicable, to PEG
Inc.

c.
Allocated costs and expenses will be equal to total costs and expenses
multiplied by the allocation percentage.

6.
PEG Inc. and PEG 2 will allocate costs and expenses to PEG 1 by:

a.
Determining its total costs and expenses as listed above.



Exhibit A



--------------------------------------------------------------------------------





b.
Determine allocation percentage from quarterly time­study questionnaire results.
In general, percent classifications to operating projects owned by PEG Inc. will
be attributed to PEG Inc. The remaining percentage will be used to allocate
costs from PEG Inc. and PEG 2 to PEG 1.

c.
Allocated costs and expenses will be equal to total costs multiplied by the
allocation percentage.



Exhibit A

